DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 12/23/2021 has been entered. In the amendment, Applicant cancelled claims 1, 5-18 and 20-24, and added new claims 25-44. Currently claims 25-44 are pending.

Specification
The disclosure is objected to because of the following informalities:
[0079] as originally filed: “Fig. 2” should be changed to “Fig. 6” in view of the context;
[0081]-[0082] as originally filed: “second substrate 4” and “liquid crystal layer 5” are not in consistence with what is illustrated in Fig. 6. Specifically, in Fig. 6, element 4 appears to mean liquid crystal layer and element 5 appears to mean second substrate. 
Appropriate correction is required.

Drawings
The drawings are objected to because:
Amended Fig. 2
Fig. 6 as originally filed: element 4 and element 5 do not match what is described in paras. [0081]-[0082].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 27 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 27 recites the claim limitation “wherein the first bleeder portion and the second bleeder portion are each a via”. However, the claim limitation is not supported in light of the original disclosure. At best, the two bleeder portions illustrated in Figs. 1-3 as originally filed indicate that they are connection structure of some sort. A connection via is one form of connection structure. However, a connection structure is broader than a connection via, i.e., the former does not anticipate the latter.
Claim 37 is rejected for substantially the same rationale as applied to claim 27.

Allowable Subject Matter
Claims 25-26, 28-36 and 38-44 are allowed.
Claim 25 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “wherein a same data voltage is applied to the pixel electrodes of the first subpixel and the third subpixel through the connection line”. In the exemplary closest prior art found, Wu et al. (US 2014/0204326) teaches in Figs. 11-12 a pixel structure comprising three subpixels corresponding to subpixel electrodes 602, 304 and 1102, respectively. Wu’s pixel structure reads on each feature of the instant invention except the differentiating limitation pointed out above. As illustrated in Fig. 12, a different data voltage is applied to each subpixel electrode. It is rendered not obvious to modify the technique of Wu to achieve the differentiating limitation. 
Claims 26, 28-34 and 42 are allowed because they depend on claim 25.
Claim 35 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “wherein a same data voltage is applied to the pixel electrodes of the second subpixel and the third subpixel through the first vertical trunk portion”. In the exemplary closest prior art found, Wu et al. (US 2014/0204326) teaches in Figs. 11-12 a pixel structure comprising three subpixels corresponding to subpixel electrodes 602, 304 and 1102, respectively. Wu’s pixel structure reads on each feature of the instant invention except the differentiating limitation pointed out above. As illustrated in Fig. 12, a different data voltage is applied to each subpixel electrode. It is rendered not obvious to modify the technique of Wu to achieve the differentiating limitation. 
Claims 36, 38-40 and 44 are allowed because they depend on claim 35.
Claim 41 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “a same data voltage is applied to the pixel electrodes of the first subpixel and the third subpixel”. In the exemplary closest prior art found, Wu et al. (US 2014/0204326) teaches in Figs. 11-12 a pixel structure comprising three subpixels corresponding to subpixel electrodes 602, 304 and 1102, respectively. Wu’s pixel structure reads on each feature of the instant invention except the differentiating limitation pointed out above. As illustrated in Fig. 12, a different data voltage is applied to each subpixel electrode. It is rendered not obvious to modify the technique of Wu to achieve the differentiating limitation. 
Claim 43 is allowed because it depends on claim 41.

Response to Arguments
Applicant's arguments filed on 12/23/2021 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693